Name: Commission Regulation (EEC) No 2945/89 of 29 September 1989 amending Regulation (EEC) No 2406/89 authorizing certain intervention agencies to put up for sale by tender 530 000 tonnes of durum wheat for export in the form of meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9. 89 Official Journal of the European Communities No L 281 /65 COMMISSION REGULATION (EEC) No 2945/89 of 29 September 1989 amending Regulation (EEC) No 2406/89 authorizing certain intervention agencies to put up for sale by tender 530 000 tonnes of durum wheat for export in the form of meal HAS ADOPTED THIS REGULATION : Article 1 In the first paragraph of Article 2 of Regulation (EEC) No 2406/89, '30 September 1989' is replaced by '30 November 1989'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), Having regard to Commission Regulation (EEC) No 2406/89 of 3 August 1989 authorizing certain intervention agencies to put up for sale by tender 530 000 tonnes of durum wheat for export in the form of meal (J), as amended by Regulation (EEC) No 2868/89 {*) ; Whereas, in the present situation, it is appropriate to extend the period during which this invitation to tender remains open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 274, 23 . 9 . 1989, p. 41 . O OJ No L 227, 4. 8 . 1989, p. 49 . (4) OJ No L 276, 26. 9 . 1989, p. 14 .